 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   WILLIAM MORENO,                                       1:20-cv-00271-SAB (PC)

12                      Plaintiff,                         ORDER GRANTING APPLICATION TO
                                                           PROCEED IN FORMA PAUPERIS
13          v.
                                                           (ECF No. 2)
14   KINGS COUNTY, et al.,
                                                           ORDER DIRECTING PAYMENT
15                      Defendants.                        OF INMATE FILING FEE BY KINGS
                                                           COUNTY JAIL
16

17          Plaintiff is a prisoner proceeding pro se pursuant to 42 U.S.C. § 1983 and has requested

18   leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. Plaintiff has made the showing

19   required by § 1915(a) and accordingly, the request to proceed in forma pauperis will be granted.

20   Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. 28 U.S.C. §

21   1915(b)(1). Plaintiff is obligated to make monthly payments in the amount of twenty percent of

22   the preceding month’s income credited to plaintiff’s trust account. Kings County Jail is required

23   to send to the Clerk of the Court payments from plaintiff’s account each time the amount in the

24   account exceeds $10.00, until the statutory filing fee is paid in full. 28 U.S.C. § 1915(b)(2).

25   ///

26   ///

27   ///

28   ///
                                                       1
 1            In accordance with the above and good cause appearing therefore, IT IS HEREBY

 2   ORDERED that:

 3               1. Plaintiff's application to proceed in forma pauperis is GRANTED;

 4               2. The Sheriff of Kings County Jail or his designee shall collect payments from

 5            plaintiff’s prison trust account in an amount equal to twenty per cent (20%) of the

 6            preceding month’s income credited to the prisoner’s trust account and shall forward

 7            those payments to the Clerk of the Court each time the amount in the account

 8            exceeds $10.00, in accordance with 28 U.S.C. § 1915(b)(2), until a total of $350.00 has

 9            been collected and forwarded to the Clerk of the Court. The payments shall be

10            clearly identified by the name and number assigned to this action;

11               3. The Clerk of the Court is directed to serve a copy of this order and a copy of

12            plaintiff’s in forma pauperis application on the Sheriff of Kings County Jail; and

13               4.   The Clerk of the Court is directed to serve a copy of this order on the Financial

14            Department, U.S. District Court, Eastern District of California, Sacramento Division.

15
     IT IS SO ORDERED.
16

17   Dated:     February 26, 2020
                                                           UNITED STATES MAGISTRATE JUDGE
18

19

20
21

22

23

24

25

26
27

28
                                                       2
